Citation Nr: 0700995	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-23 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1973 to July 1975.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2002 
rating decision by the Waco RO.  In July 2003, a hearing was 
held before a Decision Review Officer (DRO).  A transcript of 
this hearing is of record.  In August 2006, the Board sought 
an advisory medical opinion from Veterans Health 
Administration (VHA).  


FINDING OF FACT

Hepatitis C was not manifested in service, and a 
preponderance of the evidence is against a finding that such 
disability is related to service.  


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted. 38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

An August 2002 letter (prior to the decision on appeal) 
advised the veteran of his and VA's responsibilities in the 
development of the claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  February 2005 and March 2005 letters provided 
further notice.  An April 2006 letter provided notice 
regarding disability ratings and effective dates of awards 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)).   A July 2003 statement of the case (SOC) and 
September 2003, June 2005, and January 2006 supplemental SOCs 
(SSOCs) outlined the regulation implementing the VCAA, 
including advising the veteran to submit relevant evidence in 
his possession; and notified the veteran of what the evidence 
showed, of the governing legal criteria, and of the bases for 
the denial of the claim.  The January 2006 SSOC readjudicated 
the matter after all essential notice was given.  As the 
veteran has now received all critical notice, and has had 
ample opportunity to respond/supplement the record after 
notice was given, he is not prejudiced by any technical 
notice deficiency that may have occurred along the way, nor 
is it otherwise alleged.  In April 2006, he indicated that he 
had no additional evidence to submit.

The veteran's service medical records are associated with his 
claims file as are VA and private treatment records.  VA 
arranged for the veteran to be examined, and the Board 
secured an advisory medical opinion.  The veteran was 
informed of the advisory opinion and had opportunity to 
respond.  Evidentiary development is complete to the extent 
possible.  It is not prejudicial to the appellant for the 
Board to proceed with appellate review.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).   

II. Factual Background

No pertinent abnormalities were noted on service enlistment 
examination or in an associated medical history report.  On 
June and December 1974 dental health forms, the veteran 
indicated that he never had hepatitis.  On February 1975 
examination, a clinical evaluation was normal and the veteran 
reported to be in good health.  A couple of days later, he 
was admitted to a hospital after reporting a two-week history 
of nausea, loss of taste for cigarettes, dark-colored urine, 
and clay-colored stools.  He reported that he had an 
association with a member of his unit who had hepatitis two-
months prior to his admission.  He had no known chemical or 
drug exposure, or injections in the past few months.  The HAA 
(hepatitis A antibody) test was positive.  Liver function 
studies revealed initial SGOT of 1475, which had fallen to 27 
at the time of discharge (normal being 20).  Bilirubin was 
4.4, and fell to normal at the time of discharge.  Alkaline 
phosphatase was elevated to 239, and returned to normal by 
the time of discharge.  The diagnosis was hepatitis, HAA 
positive, not drug related.  The veteran was discharged in 
April 1975.

A July 1999 VA treatment record contains an impression of a 
history of hepatitis.  A December 1999 record notes the 
veteran was being seen for hepatitis C, and that hepatitis 
had been diagnosed in 1974.  It was considered most likely 
secondary to tattoos.  An August 1999 hepatitis profile was 
positive for HCV (hepatitis C virus).  A February 2000 VA 
treatment record reflects that August 1999 laboratory tests 
revealed normal CBC and SGOT of 44, and that January 2000 
iron studies were normal, ANA was negative, and hepatitis C 
was positive.  The impression was hepatitis C with elevated 
LFTs.  A May 2000 record indicates the veteran had a 20 year 
history of hepatitis C and that he reported having hepatitis 
in the military and had been asymptomatic until recently.  
The past medical history he provided included that hepatitis 
C was diagnosed at Fort Sill in 1980.  A May 2000 hospital 
admission note reflects that the veteran had hepatitis C 
diagnosed, and was scheduled for liver biopsy.  An August 
2000 record notes that the veteran was not sure how he 
contracted hepatitis C, but claimed he had non-A, non-B 
hepatitis diagnosed prior to discharge from service.  He 
denied IV drug abuse prior to then, but admitted to IV drug 
abuse after service.  He opined that he may have contracted 
hepatitis C from using an infected razor of a roommate.  An 
October 2000 record notes that hepatitis C was probably 
diagnosed in the 1970s.

September and October 2000 private medical records also note 
treatment for hepatitis C.

On December 2000 VA examination, the veteran denied ever 
having received transfusions, using intravenous drugs, or 
being involved in high-risk sexual activity.  He reported 
exposure to blood-borne pathogens as a cook.  He added that 
he could have contracted hepatitis C sharing a drink with an 
infected person in 1970.  The physician indicated that he 
could not diagnose hepatitis C based on his examination, and 
that laboratory tests were pending.  An addendum reflects 
that the hepatitis panel was negative and that hepatitis 
could not be confirmed.

On September 2002 VA examination, the veteran reported that 
he became sick with jaundice in 1975 almost two-months after 
one of his roommates became ill.  He reported that he was 
sharing razors with three or four other coworkers and that 
there was just one bathroom for them.  He reported he 
received his first tattoo in 1983 and that he tattooed 
himself.  He denied multiple sexual partners and injection 
drug use at the time of his diagnosis.  The physician 
indicated that the old records show that the veteran was 
admitted in 1975 due to acute jaundice with elevated AST and 
ALT, and that hepatitis associated antigen was positive.  No 
confirmatory tests were done for hepatitis C, hepatitis A, B, 
and non-B.  The veteran reported that he was told that he had 
non-A and non-B hepatitis at that time.  The impression was 
hepatitis C with cirrhosis of the liver established by 
ultrasound in the past and liver biopsy, currently in 
remission with normal AST and ALT and bilirubin and PT/INR 
and normal protein and albumin.  Hepatitis C was currently 
reactive and confirmed by confirmatory tests in the past.  
The physician stated that considering the veteran's history 
of exposure to hepatitis, it was hard to determine whether he 
had hepatitis C in the service from sharing razors.  The 
veteran had tattoos after he was discharged from the military 
and, based on the manner in which he received them (he did 
them himself), it was unlikely that he received hepatitis C 
via that route.  It was noted that the veteran had other 
risky behavior subsequently, which could have predisposed him 
to hepatitis C, but that it was hard to determine when he 
contracted it.  The physician added that there was certainly 
a possibility of getting hepatitis C through sharing needles 
with someone else who had a diagnosis of hepatitis C.  

During a July 2003 hearing with a local hearing officer, the 
veteran testified about activities in service that were 
possible risk factors for hepatitis C.  He was hospitalized 
for hepatitis in service and after being treated initially, 
he was not treated again until 1999/2000.  He stated that he 
was also told he had hepatitis somewhere around 1989 or 1990 
when he tried to donate blood.  

In August 2003, the veteran submitted web site information on 
hepatitis that discusses ways of sporadic transmission and 
risk factors.  

In August 2006, the Board sought an advisory medical opinion 
by a specialist as to whether the veteran's hepatitis C was 
related to service, to include the diagnosis of hepatitis 
therein.  The records were reviewed by a certified 
physician's assistant who had a fellowship in hepatology in 
2000 and a hepatology practice (primarily hepatitis C) and 
gastroenterology since 2001.  She opined that the veteran's 
hepatitis C was not service related.  She noted that the 
record shows that the veteran had an EDP in February 1975 
with no notation of liver disease or hepatitis, and that his 
health was reported as good.  Although he was hospitalized in 
February 1975 and diagnosed as having "hepatitis, HAA 
positive, not drug related", there was no hepatitis serology 
in the chart for that period of time.  She explained that by 
conventional standards, HAA positive means a patient is 
hepatitis A antibody positive, indicating acute hepatitis A 
infection, and that hepatitis A is an acute infection, not 
chronic.  She noted that the fact that the veteran's roommate 
had hepatitis (unknown what kind) approximately one to two 
months prior fit the pattern of incubation for hepatitis A 
(usual incubation period of 15-50 days).  Hepatitis A also 
has an abrupt onset, which was the case for the veteran 
because he reported being well in February 1975.  Hepatitis A 
typically lasts for two months, which also fit the time frame 
for the veteran's hospitalization.  Person-to-person 
transmission of hepatitis A is through the fecal-oral route, 
since the virus is shed in stool with peak infectivity being 
up to two weeks prior to symptoms, it occurs most frequently 
among close contacts especially in households and extended 
families, especially with poor hygiene habits.  This also fit 
the pattern for the veteran in that he stated that four men 
were living in close quarters sharing a bathroom and drinking 
from the same glass.  If the veteran had non-A, non-B 
hepatitis (which has been considered hepatitis C since 1992), 
his discharge diagnosis would have stated so.  The fact that 
he had a hepatitis A diagnosis at the time of discharge 
indicates that he could not have had "non-A, non-B 
hepatitis".

The specialist also noted that hepatitis A and hepatitis C 
are not transmitted in the same way.  Hepatitis C is 
transmitted by blood contact, the NIH, AASLD, AGA and other 
liver disease specialists all agree that hepatitis C has 
never been conclusively found in any other body fluid (sweat, 
tears, saliva, stool, urine, semen), even though 
professionals caution patients not to donate semen and wear 
condoms, but only to prevent the spread of sexually 
transmitted disease if there are multiple partners.  
Hepatitis C is not transmitted by casual contact such as 
sharing glasses, eating off the same plate, or being in close 
contact or the same household.  She added that if it were 
transmitted by casual contact or by other body fluids that 
there would be a huge epidemic of hepatitis C and it would be 
seen universally in sexual partners or those living in the 
same household, which isn't seen.  Regarding sharing razors, 
the specialist stated that while hepatitis C patients are 
cautioned not to share items such as razors, nail clippers, 
and toothbrushes, it is primarily for hygienic reasons.  In 
order to transmit hepatitis C, the razor would have to have 
blood on it and be reused within minutes, since hepatitis C 
does not live on dry surfaces, unlike hepatitis A which can 
be stable in the environment for months.  A bathroom would be 
a perfect environment for hepatitis A incubation, especially 
if it was not cleaned daily and users of the bathroom did not 
wash their hands.  

The specialist also noted that studies in Germany of IV drug 
users who came in to clinics on a monthly basis for 
laboratory work and needle exchange showed that patients with 
acute hepatitis C who mount an immune response and are 
symptomatic (nausea, fever, jaundice, elevated lever enzymes) 
are most likely to clear virus and not become chronic.  In 
the veteran's case, since he was symptomatic in 1975, if he 
had had hepatitis C at that time, he would have been expected 
to clear the virus.  The majority of hepatitis C patients 
state they do not ever remember being sick or having 
jaundice, which is why the medical and infectious disease 
community feel there is such a high rate of chronicity, 
because no immune response is mounted and the virus slips 
under the radar.  In the veteran's case, if he did experiment 
with IV drug use (the record varied on this) or used 
contaminated needles/ink for tattoos in the 1980s (it is 
unknown whether he shared needles/ink at the time he gave 
himself a tattoo), he could have become infected and had no 
symptoms at the time of infection, which more likely fits the 
pattern of chronic hepatitis C infection.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

There is no objective evidence that the veteran had a 
diagnosis of hepatitis C in service.  While he has alleged 
that he had non-A, non-B hepatitis diagnosed prior to service 
discharge, the specialist who reviewed the record and 
provided an advisory opinion in August 2006 explained in 
detail why this  was not so.  

The earliest medical record of hepatitis C is in 1999, and 
references in treatment records to a prior diagnosis of 
hepatitis C are by history, primarily from the veteran.  
While a September 2002 VA examining physician essentially 
provided an opinion that the veteran's hepatitis C could 
possibly have been contracted from sharing razors in service, 
that physician also indicated that it was as likely that it 
was due to risky behavior postservice.  Since the opinion is 
speculative in tone, and does not explain the underlying 
rationale in any great detail, its probative value is 
inadequate to substantiate the veteran's claim.  O the other 
hand, the August 2006 VHA opinion clearly merits more 
substantial probative value.  The opining practitioner 
clearly has particular expertise in the subject area of 
etiology of hepatitis.  Her opinion reflects a thorough 
review of the record, and she provides a detailed explanation 
of the rationale for the opinion, citing medical studies in 
the subject matter.  She explains why the veteran's hepatitis 
in service was an acute hepatitis A, and not a chronic 
hepatitis C, and why it is highly unlikely that the veteran's  
hepatitis C was contracted in service (particularly via the 
modes of transmission alleged).   

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical data, and 
the examiner's knowledge and skill in analyzing the data.  
Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence. Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Because of her detailed 
analysis of the medical record, explanation of supporting 
rationale, and references to medical studies in the matter, 
the Board finds the August 2006 VA specialist's advisory 
opinion persuasive that the veteran's hepatitis C is 
unrelated to his service or any event therein.  Consequently, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Hence, it must be denied. 

ORDER

Service connection for hepatitis C is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


